EXHIBIT 10.1

AGREEMENT

This Separation Agreement and Release of Claims (“Agreement”) is entered into by
Lane M. Bowen and all of his agents, successors and assigns (“Employee”), and
Kindred Healthcare Operating, Inc. (“Kindred”) and all companies related to
Kindred and all of its affiliates, subsidiaries or related companies, past and
present (collectively, the “Company”).

WHEREAS, Employee and Company hereby desire to settle all disputes and issues
related to the termination of Employee from Employee’s services to the Company.

NOW, THEREFORE, in consideration of the premises and the terms and conditions
contained herein, the receipt and sufficiency of which are hereby acknowledged,
and intending to be legally bound, the parties agree as follows:

1. Resignation. Employee is hereby separated from all capacities and positions
with the Company effective April 16, 2014 (“Date of Separation”).

2. Obligations of the Company. The Company shall pay Employee’s base salary
through the Date of Separation and any amounts owed to Employee pursuant to the
Company’s standard reimbursement procedures, including, without limitation, paid
time off benefits. Following the execution of this Agreement and subject to the
terms and conditions of this Agreement, Employee also will be entitled to the
following additional payments and benefits:

(a) on the first business day following the conclusion of the fourteen (14) day
calendar period following the Date of Separation, the Company shall pay to
Employee a cash severance payment in an amount equal to $1,010,083.

(b) in satisfaction of the annual bonus Employee would otherwise be eligible to
earn under the Company’s short-term incentive plan in respect of the 2014
calendar year, the Company shall pay to Employee an amount equal to the product
of (i) the actual annual bonus, if any, to which the Employee would have been
entitled for the 2014 calendar year had Employee’s employment with the Company
not been terminated, as determined in accordance with the terms and conditions
of the short-term incentive plan, multiplied by (ii) a fraction, the numerator
of which is the number of days in the period beginning on the first day of the
2014 calendar year and ending on the Date of Separation and the denominator of
which is 365. Such amount, if any, shall be paid on the date when such amounts
would otherwise have been payable to the Employee if Employee’s employment with
the Company had not terminated as determined in accordance with the terms and
conditions of the short-term incentive plan of the Company.

(c) in satisfaction of the bonus Employee would otherwise be eligible to earn
under the Company’s long-term incentive plan in respect of the 2014 performance
periods, the Company shall pay to Employee for each of the relevant performance
periods an

 

–1–



--------------------------------------------------------------------------------

amount equal to the product of (i) the actual bonus, if any, to which the
Employee would have been entitled for each of the respective 2014 performance
periods had Employee’s employment with the Company not been terminated, as
determined in accordance with the terms and conditions of the Company’s
long-term incentive plan, multiplied by (ii) a fraction, the numerator of which
is the number of days in the relevant performance period beginning on the first
day of the performance period and ending on the Date of Separation and the
denominator of which is the total number of days in the relevant performance
period. Such amount, if any, and any amounts previously earned by Employee under
the former long-term incentive plan, shall be paid on the date when such amounts
would otherwise have been payable to the Employee if Employee’s employment with
the Company had not terminated as determined in accordance with the terms and
conditions of the long-term incentive plans of the Company.

(d) For a period of 18 months following the Date of Separation (the “Benefit
Continuation Period”), the Employee shall be treated as if Employee had
continued to be an Employee for all purposes under the Company’s health care
plan and dental care plan; or if the Employee is prohibited from participating
in such plans, the Company shall otherwise provide such benefits. Employee shall
be responsible for any costs for such insurance coverage; provided, however,
that the Company will pay to Employee a lump sum payment equal to the monthly
employer subsidy of such costs for the duration of the Benefit Continuation
Period, plus an amount necessary to cover any incremental taxes incurred by
Employee related to such payment. Following the Benefit Continuation Period, the
Employee shall be entitled to receive continuation coverage under Part 6 of
Title I of ERISA by treating the end of this period as the applicable qualifying
event (i.e., as a termination of employment) for the purposes of ERISA
Section 603(2) and with the concurrent loss of coverage occurring on the same
date, to the extent allowed by applicable law.

(e) For the Benefit Continuation Period, the Company shall maintain in force the
Employee’s life insurance in effect under the Company’s basic and voluntary life
insurance benefit plan as of the Date of Separation. Employee shall be
responsible for any costs for such insurance coverage; provided, however, that
the Company will pay to Employee a lump sum payment equal to the monthly
employer subsidy of such costs for the duration of the Benefit Continuation
Period, plus an amount necessary to cover any incremental taxes incurred by
Employee related to such payment. For purposes of clarification, the portion of
the premiums in respect of such plan for which Employee and Company are
responsible, respectively, shall be the same as the portion for which Company
and Employee are responsible, respectively, immediately prior to the Date of
Separation.

(f) For the Benefit Continuation Period, the Company shall provide short-term
and long-term disability insurance benefits to Employee equivalent to the
coverage that the Employee would have had if Employee had remained employed
under the disability insurance plans applicable to Employee on the Date of
Separation. Employee shall be responsible for any costs for such insurance
coverage; provided, however, that the Company will pay to Employee a lump sum
payment equal to the monthly employer subsidy of such costs for the duration of
the Benefit Continuation Period, plus an amount necessary to cover any
incremental taxes incurred by Employee related to such payment. Should Employee
become

 

–2–



--------------------------------------------------------------------------------

disabled during such period, Employee shall be entitled to receive such
benefits, and for such duration, as the applicable plan provides. For purposes
of clarification, the portion of the premiums in respect of such short-term and
long-term disability benefits for which Employee and Company are responsible,
respectively shall be the same as the portion for which Employee and Company are
responsible, respectively, immediately prior to the Date of Separation.

(g) On the first business day following the conclusion of the sixty (60) day
calendar period following the Date of Separation, the Company shall pay to
Employee a cash payment in an amount, if any, necessary to compensate Employee
for the Employee’s unvested interests under the Company’s retirement savings
plan which are forfeited by Employee in connection with the termination of
Employee’s employment.

(h) Any outstanding unvested stock options or performance shares held by
Employee on the Date of Separation shall continue to vest in accordance with
their original terms (including any related performance measures) through the
Benefit Continuation Period as if Employee had remained an employee of the
Company through the end of such period and any such stock option or performance
shares that has not vested as of the conclusion of such period shall be
immediately cancelled and forfeited as of such date. In addition, Employee shall
have the right to continue to exercise any outstanding vested stock options held
by Employee through the Benefit Continuation Period; provided that in no event
shall Employee be entitled to exercise any such option beyond the original
expiration date of such option. Any outstanding restricted stock award held by
Employee as of the Date of Separation that would have vested on or before the
Benefit Continuation Period had Employee remained an employee of the Company
through the end of such date shall be immediately vested as of the Date of
Separation and any restricted stock award that would not have vested as of the
conclusion of such period shall be immediately cancelled and forfeited as of
such date.

(i) Notwithstanding anything in this Agreement to the contrary, in no event
shall the provision of in-kind benefits pursuant to this Section 2 during any
taxable year of Employee affect the provision of in-kind benefits pursuant to
this Section 2 in any other taxable year of Employee.

3. Death after Resignation. In the event of the death of Employee during the
period Employee is receiving payments pursuant to this Agreement, Employee’s
designated beneficiary shall be entitled to receive the balance of the payments;
or in the event of no designated beneficiary, the remaining payments shall be
made to Employee’s estate.

4. Employee Acknowledgment and Release. Employee expressly acknowledges that the
above payments include consideration for the settlement, waiver, release and
discharge and hereby knowingly and voluntarily waives, releases and forever
discharges, to the fullest extent permitted by law, all known and unknown
claims, promises, causes of action, rights to assert any claim on Employee’s
behalf or on behalf of any other person(s) or entity(ies), or similar rights of
any type that Employee may have against the Company or its predecessors,
successors and assigns and the current and former employees, officers, directors
and agents of the Company, of and from any and all claims or actions arising
from Employee’s employment,

 

–3–



--------------------------------------------------------------------------------

the terms and conditions of Employee’s employment, or Employee’s termination of
employment with the Company, including claims of employment discrimination,
wrongful termination, unemployment compensation or any claim arising under law
or equity, express or implied contract, tort, public policy, common law or any
federal, state or local statute, ordinance, regulation or constitutional
provision. In addition, Employee expressly acknowledges that the above payments
include consideration for the satisfaction, settlement, waiver, release and
discharge of any and all amounts that may otherwise be due to Employee under the
Company’s short-term incentive plan and the Company’s long-term incentive plan.

(a) The claims released and discharged by Employee include, but are not limited
to, claims arising under Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; The Older Workers Benefit Protection Act
(“OWBPA”); the Age Discrimination in Employment Act of 1967 (“ADEA”), as
amended; the Americans with Disabilities Act; the Fair Labor Standards Act; the
Employee Retirement Income and Security Act of 1974, as amended; the National
Labor Relations Act; the Labor Management Relations Act; the Equal Pay Act of
1963; the Pregnancy Discrimination Act of 1978; the Rehabilitation Act of 1973;
all applicable state laws, including workers’ compensation, leave of absence,
discrimination and other civil rights and wage laws.

(b) Employee recognizes that by signing this Agreement, Employee may be giving
up some claim, demand or cause of action which Employee now has or may have, but
which is unknown to Employee.

(c) Employee agrees not to file any charges, complaints, lawsuits or other
claims against the Company that relate in any manner to the Employee’s
employment or the resignation or termination of Employee’s employment with the
Company.

(d) Employee expressly waives any claims against the Company for alleged race,
color, religious, sex, national origin, age or disability discrimination or
harassment under Title VII of the Civil Rights Act of 1964, as amended; the
Civil Rights Act of 1991; the Equal Pay Act of 1963; the Americans with
Disabilities Act; the Family Medical Leave Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the
Rehabilitation Act of 1973; or any other federal or state law protecting against
such discrimination or harassment.

(e) Employee acknowledges that the Company has not and does not admit that it
engaged in any discrimination, wrong doing or violation of law on the Company’s
part concerning Employee. Employee and the Company agree that by entering into
this Agreement no discrimination, wrong doing, or violation of law has been
acknowledged by the Company or assumed by Employee. Employee and the Company
further acknowledge that this Agreement is not an admission of liability.

 

–4–



--------------------------------------------------------------------------------

5. Employee Representations, Acknowledgements and Affirmations. Employee
represents, acknowledges and affirms as follows:

(a) Employee has not filed, caused to be filed, or presently is a party to any
claim, complaint, or action against the Company;

(b) Except as expressly provided in this Agreement, Employee has received all
compensation, wages, bonuses, commissions, and/or benefits to which Employee may
be entitled, other than the Company’s 401(k) plan if Employee is a plan
participant and so vested;

(c) Employee affirms that Employee has been granted all leave to which Employee
is/was entitled under the Family and Medical Leave Act or related state or local
leave or disability accommodation laws and has not been subjected to retaliation
for taking such leave;

(d) Employee has no known workplace injuries or occupational diseases and
Employee has not been subjected to workers compensation retaliation;

(e) Employee has not divulged the Company’s proprietary or confidential
information and will maintain the confidentiality of such information consistent
with the Company’s policies and common law;

(f) Employee has no knowledge of any facts or circumstances that could
constitute a violation of the Federal False Claims Act or similar state laws,
and, with respect to the Company’s business, Employee has not reported any such
potential claims to any government agency;

(g) Employee agrees that the Company has not retaliated against Employee for
reporting any allegations of wrongdoing by the Company or its officers,
including any allegations of corporate fraud;

(h) Employee has returned all files, memoranda, documents, records, electronic
records, credit cards, keys, passwords, computer equipment, REACH token,
identification badge or other the Company property in Employee’s possession or
will do so before accepting any monetary payment pursuant to this Agreement; and

(i) Employee affirms that all of the Company’s decisions regarding Employee’s
pay and benefits through the date of Employee’s execution of this Agreement were
not discriminatory based on age, disability, race, color, sex, religion,
national origin or any other classification protected by law.

6. Released Claims. Both parties acknowledge that this Agreement does not limit
either party’s right, where applicable, to file or participate in an
investigative proceeding of any federal, state or local governmental agency. To
the extent permitted by law, Employee agrees that if any such claim is made,
Employee shall not be entitled to recover any individual monetary relief or
other individual remedies.

 

–5–



--------------------------------------------------------------------------------

7. Confidentiality. Employee and the Company agree to keep the contents and
terms of this Agreement confidential and not to voluntarily disclose the terms
or amount of settlement to third parties. The only exception is that Employee
may reveal the terms of this Agreement to Employee’s spouse, attorney, tax
preparer or as otherwise required by law. The Company may reveal the terms of
this Agreement to its attorneys, accountants, financial advisors, managerial
employees, and any disclosure required by law or business necessity. In the
event that Employee breaches the confidentiality of this Agreement, Employee
understands that the Company shall have the right to pursue all appropriate
legal relief, including, but not limited to, attorneys’ fees and costs.

8. Public Statement. Employee further agrees not to make derogatory or negative
remarks or comments about the Company, its affiliates and their respective
directors, officers, shareholders, agents or employees, to any third parties,
and not to otherwise defame the Company in any manner, including through any
form of social media. In the event that Employee defames the Company, its
affiliates and their respective directors, officers, shareholders, agents or
employees, Employee understands that the Company shall have the right to pursue
all appropriate legal relief, including but not limited to, attorneys’ fees and
costs, and reimbursement of all monies paid hereunder. Company agrees not to
make derogatory or negative remarks or comments about Employee to any third
parties, nor to otherwise defame the Employee in any manner. In the event that
the Company defames Employee, Company understands that the Employee shall have
the right to pursue all appropriate legal relief, including but not limited to,
attorneys’ fees and costs.

9. Non-Compete; Non-Solicitation. The provisions of this Section 9 and any
related provisions shall survive termination of this Agreement and do not
supersede, but are in addition to and not in lieu of, any other agreements
signed by Employee concerning non-competition, confidentiality or solicitation
of employees and are included in consideration for Company’s cash payments under
Section 2 of this Agreement:

(a) Non-Compete.

(1) From the period beginning on the Date of Separation and ending on
October 16, 2014 (the “Restricted Period”), Employee shall not, without prior
written approval of the Company’s Chief Executive Officer, become an officer,
employee, agent, partner, member or director of, or provide any services or
advice to or for, any business enterprise in substantial direct competition (as
defined in Section 9(a)(2) below) with the Company or its direct or indirect
subsidiaries. The above constraint shall not prevent the Employee from making
passive investments, not to exceed five percent (5%) of the total equity value,
in any enterprise where the Employee’s services or advice is not required or
provided.

(2) For purposes of this Section 9, a business enterprise with which the
Employee becomes associated as an officer, employee, agent, partner, member or
director shall be considered in substantial direct competition with the Company
or its direct or indirect subsidiaries if such entity competes in any business
in which the Company’s RehabCare Division (“RehabCare”) is engaged or provides
services or

 

–6–



--------------------------------------------------------------------------------

products of a type which is marketed, sold or provided by RehabCare (including
but not limited to any product or service which RehabCare is developing) within
the state or country where RehabCare then provides or markets any such service
or product as of the Date of Separation.

(3) During the Restricted Period, the Employee shall not, without prior written
approval of the Company’s Chief Executive Officer, directly or indirectly,
solicit, provide to, take away, or attempt to take away or provide to any
customer or solicited prospect of RehabCare any business of a type which
RehabCare provides or markets or which is competitive with any business then
engaged in (or product or services marketed or planned to be marketed) by
RehabCare; or induce or attempt to induce any such customer to reduce such
customer’s business with RehabCare, or divert any such customer’s business from
RehabCare; or discuss that subject with any such customer.

(b) Non-Solicit. From the Date of Separation until October 16, 2015 (the
“Non-Solicitation Period”), the Employee shall not directly or indirectly,
individually or on behalf of any person other than the Company, aid or endeavor
to solicit or induce any of the Company’s or its subsidiaries’ or affiliates’
employees to leave their employment with the Company or such subsidiaries or
affiliates in order to accept employment with the Employee or any other person,
corporation, limited liability company, partnership, sole proprietorship or
other entity.

(c) Provisions Relating To Non-Competition and Non-Solicitation. The provisions
of this Section 9 shall survive the termination of this Agreement and shall not
be affected by any subsequent changes in status, positions, duties,
responsibilities, or authority permitted or contemplated by this Agreement. To
the extent that any covenant set forth in this Section 9 of this Agreement shall
be determined to be invalid or unenforceable in any respect or to any extent,
the covenant shall not be void or rendered invalid, but instead shall be
automatically amended for such lesser term, to such lesser extent, or in such
other lesser degree, as will grant the Company the maximum protection and
restrictions on the Employee’s activities permitted by applicable law in such
circumstances. The Company shall have the right to injunctive relief to restrain
any breach or threatened breach of any provisions in this Section 9 in addition
to and not in lieu of any rights to recover damages or cease making payments
under this Agreement. The Company shall have the right to advise any prospective
or then current employer of the Employee of the provisions of this Agreement
without liability. The Company’s right to enforce the provisions of this
Agreement shall not be affected by the existence, or non-existence, of any other
similar agreement for any other executive, or by the Company’s failure to
exercise any of its rights under this Agreement or any other similar agreement
or to have in effect a similar agreement for any other employee.

10. Ability to Revoke.

(a) Employee acknowledges and agrees that the Company has advised Employee and
encouraged Employee to consult with an attorney, and Employee has consulted with
an attorney regarding this Agreement prior to signing below, and that Employee
has been given a period of at least forty five (45) days within which to
consider this Agreement, including waiver of any ADEA and OWBPA age claims
before voluntarily signing this Agreement.

 

–7–



--------------------------------------------------------------------------------

(b) Employee agrees and understands that Employee may revoke this Agreement
within seven (7) days after signing the Agreement, and that the Agreement shall
not become effective or enforceable until the revocation period has expired.

(c) Any revocation of this Agreement must be made in writing and must actually
be received by Joseph L. Landenwich, Kindred Healthcare, Inc., 680 South Fourth
Street, Louisville, Kentucky 40202, before the expiration of the revocation
period.

11. Confidential Information. At no time shall Employee divulge, furnish, or
make accessible to anyone any confidential knowledge or information about the
Company’s businesses or operations (except as required by law or order of court
or other governmental agency) or any of the employees, clients, patients,
customers or suppliers of the Company or with respect to any other confidential
aspect of the businesses of the Company. Employee understands and agrees that
any violation of this provision will cause the Company irreparable harm which
cannot adequately be compensated by an award of money damages. As a result,
Employee agrees that, in addition to any other remedy the Company may have, a
violation of this Agreement may be restrained by issuance of an injunction by
any court of competent jurisdiction. Employee further agrees to accept service
of process by first class or certified United States mail. In the event the
Employee fails to abide by this Section 11, Employee understands that the
Company shall have the right to pursue reimbursement or setoff of all monies and
benefits paid or to be paid hereunder.

12. Cooperation. Employee agrees that should the Company request Employee’s
cooperation in connection with litigation, government investigations or other
administrative or legal proceeding, Employee shall cooperate fully with the
Company or its designated agents. Employee further agrees to cooperate fully in
disclosing to the Company or its designated agents, any information which
Employee obtained during the course and scope of Employee’s employment with the
Company, and to which other employees of the Company were not privy. In the
event the Employee fails to abide by this Section 12, Employee understands that
the Company shall have the right to pursue reimbursement or setoff of all monies
and benefits paid or to be paid hereunder.

13. Disputes. Any dispute or controversy arising under, out of, or in connection
with this Agreement shall, at the election and upon written demand of either
party, be finally determined and settled by binding arbitration in the City of
Louisville, Kentucky, in accordance with the Labor Arbitration rules and
procedures of the American Arbitration Association, and judgment upon the award
may be entered in any court having jurisdiction thereof. Each party shall pay
their costs of the arbitration and all reasonable attorneys’ and accountants’
fees incurred in connection therewith, including any litigation to enforce any
arbitration award.

14. Successors. This Agreement is personal to Employee and without the prior
written consent of the Company shall not be assignable by Employee otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Employee’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.

 

–8–



--------------------------------------------------------------------------------

15. Other Severance Benefits. Except as specifically provided in this Agreement,
Employee hereby agrees that in consideration for the payments to be received
under this Agreement, Employee waives any and all rights to any payments or
benefits under any plans, programs, contracts, agreements or arrangements of the
Company that provide for severance payments or benefits upon a termination of
employment, including, without limitation, the Company’s short-term incentive
plan, the Company’s long-term incentive plan, the Employment Agreement between
Employee and the Company and the Change-in-Control Severance Agreement between
Employee and the Company.

16. Withholding. All payments to be made to Employee hereunder will be subject
to all applicable required withholding of taxes.

17. No Mitigation. Employee shall have no duty to mitigate Employee’s damages by
seeking other employment and, should Employee actually receive compensation from
any such other employment, the payments required hereunder shall not be reduced
or offset by any such compensation.

18. Voluntary Action. Employee acknowledges that Employee has read and fully
understands all of the provisions of this Agreement and that Employee is
entering into this Agreement freely and voluntarily.

19. Notices. Except as expressly provided herein, any notice required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or sent by telephone facsimile
transmission, personal or overnight couriers, or registered mail with
confirmation of receipt, addressed as follows:

If to Employee:

Lane M. Bowen

10966 Secret View Road

Sandy, Utah 84092

If to Company:

Kindred Healthcare Operating, Inc.

680 South Fourth Street

Louisville, KY 40202

Attn: Legal Department

20. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Kentucky.

 

–9–



--------------------------------------------------------------------------------

21. Waiver of Breach and Severability. The waiver by either party of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by either party. In the event any
provision of this Agreement is found to be invalid or unenforceable, it may be
severed from the Agreement and the remaining provisions of the Agreement shall
continue to be binding and effective.

22. Entire Agreement; Amendment. This Agreement contains the entire agreement of
the parties with respect to the subject matter hereof and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
and warranties between them, whether written or oral with respect to the subject
matter hereof. No provisions of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by Employee and a designated officer of the Company.

23. Headings. The headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.

24. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

25. Section 409A.

(a) If any provision of this Agreement (or any award of compensation or benefits
provided under this Agreement) would cause Employee to incur any additional tax
or interest under Section 409A of the Internal Revenue Code (the “Code”), the
Company shall reform such provision to comply with 409A and agrees to maintain,
to the maximum extent practicable without violating 409A of the Code, the
original intent and economic benefit to Employee of the applicable provision;
provided that nothing herein shall require the Company to provide Employee with
any gross-up for any tax, interest or penalty incurred by Employee under
Section 409A of the Code.

(b) It is intended that each installment, if any, of the payments and benefits,
if any, provided to Employee under this Agreement shall be treated as a separate
“payment” for purposes of Section 409A of the Code. Neither the Company nor
Employee shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409 of the Code.

(c) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A of the
Code to the extent that such reimbursements or in-kind benefits are subject to
Section 409A of the Code. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A of the Code, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit and (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

 

–10–



--------------------------------------------------------------------------------

EMPLOYEE HAS UP TO FORTY-FIVE (45) CALENDAR DAYS TO CONSIDER THIS AGREEMENT.

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT, DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL FORTY-FIVE
(45) CALENDAR DAY CONSIDERATION PERIOD.

EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ANY AND ALL CLAIMS EMPLOYEE HAS
OR MIGHT HAVE AGAINST COMPANY.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

KINDRED HEALTHCARE OPERATING, INC. By:  

/s/ Paul J. Diaz

Title:   Chief Executive Officer EMPLOYEE

/s/ Lane M. Bowen

LANE M. BOWEN

 

–11–